Citation Nr: 0938484	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-14 965	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for service-connected coronary artery disease, status 
post bypass graft (CAD).

2.  Entitlement to an evaluation in excess of 60 percent for 
service-connected chronic venous insufficiency of the right 
leg.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected venous insufficiency of the left leg.

4.  Entitlement to an effective date prior to January 3, 2001 
for a 60 percent evaluation for service-connected venous 
insufficiency of the right leg.

5.  Entitlement to an effective date prior to January 3, 2001 
for a 40 percent evaluation for venous insufficiency of the 
left leg.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1962 to July 
1973 and from September 1973 to November 1976.    

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), to include the October 2003 
rating decision that granted 60 percent evaluations for 
service-connected CAD and chronic insufficiency of the right 
leg and a 40 percent evaluation for service-connected chronic 
insufficiency of the left leg, all of which became effective 
January 3, 2001.  

Although there is a September 2003 statement on file from the 
Veteran that he is satisfied with the benefits to be granted 
in the October 2003 rating decision and wants to completely 
withdraw his appeal, this statement was made on the basis of 
an oral communication prior to his receipt of the October 
2003 rating decision.  As a timely notice of disagreement to 
the October 2003 rating decision was received by VA from the 
Veteran in July 2004, and a timely substantive appeal was 
received in May 2005, the Board finds that the issues noted 
on the title page are currently on appeal.

Based on the Veteran's May 2005 substantive hearing request 
for a personal hearing before the Board in Washington, D.C., 
a hearing was scheduled for June 28, 2008, and the Veteran 
was notified of the hearing by letter dated April 30, 2008.  
The Veteran withdrew his request for a Board hearing in a 
statement received by VA on May 16, 2008.  See 38 C.F.R. 
§ 20.702(e) (2009).

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


REMAND

Although a review of the claims files reveals that the 
Veteran reported in July 2004 that he was to have treatment 
for his venous insufficiency the following day from Wound 
Care Center, these records are not on file and should be 
obtained if available.  The Board also notes that is unclear 
from the record whether the Veteran currently has chronic 
congestive heart failure.  Congestive heart failure was 
diagnosed by Dr. T.T.C. in May 2002, but was not reported on 
VA evaluation in August 2003.  Clarification is needed.  The 
Board also notes that the most recent VA examination for 
rating purposes was in August 2003, which is over six years 
ago.  

Private treatment records from the Wound Care Center, dated 
from August 1999 to September 2001, and received by VA in 
October 2005 are relevant to the earlier effective date 
issues on appeal but were not considered in the March 2005 
Statement of the Case; and the March 2006 Supplemental 
Statement of the Case does not address the earlier effective 
date issues.  Consequently, medical evidence has been added 
to the claims files after the relevant Statement of the Case 
without a clear waiver of RO review.  See 38 C.F.R. § 20.1304 
(2009).  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology of a disability.  See also 
38 C.F.R. § 3.159 (2009).  
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA or non-VA medical 
treatment for CAD or venous insufficiency 
that is not evidenced by the current record, 
to include treatment from Wound Care Center.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on file.  
The RO/AMC should then obtain these records 
and associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
medical records identified by the Veteran, it 
must inform the Veteran of this and provide 
him an opportunity to submit copies of the 
outstanding medical records.  

2.  Following a reasonable period of time or 
upon receipt of the Veteran's response, the 
RO/AMC will afford the Veteran a relevant 
physical examination, to be conducted by a 
qualified examiner, to ascertain the current 
severity of his service-connected CAD and 
venous insufficiency of the right and left 
legs.  The following considerations will 
govern the examination:

a. The entire claims folders and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected CAD and 
venous insufficiency of the lower 
extremities, to include whether the 
Veteran has chronic congestive heart 
failure.  
c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.  

3.  The RO/AMC will notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the foregoing, 
the RO/AMC will review the claims files and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
all test reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific opinions 
requested, the report must be returned to the 
providing physician for corrective action.



5.  The RO/AMC will then readjudicate the 
Veteran's claims of entitlement to an initial 
evaluation in excess of 60 percent for CAD, 
entitlement to an evaluation in excess of 60 
percent for venous insufficiency of the right 
leg, and entitlement to an evaluation in 
excess of 40 percent for venous insufficiency 
of the left leg.  The RO/AMC will also 
readjudicate the issues of entitlement to an 
effective date prior to January 3, 2001 for a 
60 percent evaluation for service-connected 
venous insufficiency of the right leg and 
entitlement to an effective date prior to 
January 3, 2001 for a 40 percent evaluation 
for venous insufficiency of the left leg, 
based on all of the evidence of record.  If 
any issue continues to be denied, the RO/AMC 
should provide the Veteran and his 
representative with a Supplemental Statement 
of the Case (SSOC) and the opportunity to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


